Citation Nr: 1103958	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  07-22 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a total disability rating based on unemployability 
due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The Veteran had active service from April 1968 to April 1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2010 decision issued in a Supplemental 
Statement of the Case (SSOC) by the Department of Veterans 
Affairs (VA), denying entitlement to a TDIU.  Later in November 
2010, a statement from the Veteran was received expressing 
disagreement with the decision issued in the November 2010 SSOC.  
Accordingly, the claim is properly in appellate status before the 
Board.  38 C.F.R. § 20.302(c).  

Pursuant to the Veteran's request, a Board video conference 
hearing was scheduled for January 2009.  The Veteran elected to 
cancel that hearing and requested that appellate consideration of 
the case be undertaken based on the available record.  


FINDINGS OF FACT

1.  The Veteran's service connected disabilities meet the 
schedular requirements for consideration of a TDIU under 38 
C.F.R. § 4.16(a), as the rating for his service-connected 
posttraumatic stress disorder (PTSD) is 70 percent, and two 
separate 10 percent evaluations are in effect for a left ankle 
disorder and left ankle scarring; combining for an 80 percent 
overall evaluation effective from December 2005.

2.  With full consideration of the Veteran's educational 
background and occupational experience, it is more likely than 
not that the Veteran's service-connected disabilities, 
particularly, PTSD, are of such severity as to preclude him from 
obtaining or retaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.16, 4.18, 
4.19, 4.130 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and a duty to assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  As the Board is awarding the Veteran a full 
grant of the benefits being sought on appeal, any errors VA made 
with respect to VCAA notice are considered non-prejudicial.

Factual Background

A VA Form 21-8940, Veteran's Application for Increased 
Compensation Based on Unemployability, was received in March 
2010.  At that time, the Veteran indicated that he had been 
employed full time from September 2004 to January 2009 as a 
maintenance engineer at a casino.  He indicated that he left this 
job due to PTSD and a left ankle disability.  The application 
reflects that the Veteran has a high school education with no 
additional specialized training or education.  He reported that 
he was not in receipt of disability or workers compensation 
benefits.  

The file contains a VA Form 21-4192 (Request for Employment 
Information) received from the Veteran's former employer in March 
2010, reflecting that the Veteran had been employed full-time as 
a facilities engineer at a casino from September 2004 to January 
2009.  

The Veteran's service connected conditions consist of: PTSD, 
assigned a 70 percent evaluation; left ankle arthritis assigned a 
10 percent evaluation; and left ankle scarring, assigned a 10 
percent evaluation.  His combined rating is 80 percent, effective 
from December 2005.  

A VA PTSD examination was conducted in July 2008.  The report 
indicated that since being evaluated in 2006, the Veteran had 
been employed as a engineering and maintenance worker at a 
casino.  It was noted that the Veteran had been on extended leave 
from his job due to a shoulder injury, but had been back on the 
job for most of 2008, with changes to his schedule.  The report 
described severe interference with the Veteran's ability to focus 
on his job, with reference to the Veteran's own reported history 
as well as lay statements presented for the record by the 
Veteran's co-workers.  Manifestations of hyperstartle, severe 
difficulty following directions, violent shaking episodes, and 
forgetting steps, were all noted.  Assessments of PTSD with 
significant secondary depressed mood disorder; and chronic 
alcohol abuse were assessed.  A Global Assessment of Functioning 
(GAF) score of 43 was assigned, which the examiner described as 
consistent with serious impairment of social and vocational 
functioning.  The VA examiner concluded that overall, there was 
evidence of significant industrial impairment attributable to 
PTSD, with clear evidence of reduced reliability, productivity, 
efficiency and effectiveness.  

A VA examination of the joints was also conducted in July 2008.  
The Veteran complained of pain assessed as 8/10, present most of 
the time.  It was noted that he had increased pain associated 
with tile work or plumbing duties in conjunction with his job.  
The report indicated that he did not use assistive devices or a 
brace.  Examination revealed limitation of dorsiflexion and 
nearly full plantar flexion.  There was no evidence of crepitus 
or instability.  X-ray films revealed no evidence of fracture, 
dislocation or bony destructive lesion.  An assessment of 
residuals of a penetrating left ankle injury was made.  

Subsequently, a second VA examination of the joints was conducted 
in April 2009.  The examination report indicated that the Veteran 
had left his job in January 2009 due to PTSD as well as left 
ankle problems.  It was noted that the Veteran's job had required 
him to climb ladders and replace lights, exacerbating ankle pain.  
It was noted that he could only walk for 15 minutes or less, or 
less than 50 feet.  Pain on climbing, standing and walking was 
described.  Limitation of both dorsiflexion and plantar flexion 
were shown.  An assessment of moderate left ankle arthritis, 
resulting in anterior bony impingement of the ankle, was made.  
The examiner also mentioned that there were indications of pain 
and limited motion on examination.

A VA PTSD examination was conducted in September 2009.  The 
Veteran complained of daily depression and having no ambition, 
energy or motivation.  It was noted that he had suicidal 
thoughts, without a specific plan.  The report indicated that he 
had poor hygiene (bathes every 2 weeks).  Persistent delusions, 
panic attacks, poor impulse control and obsessive/ritualistic 
behavior were also noted.  Examination revealed that remote, 
recent and immediate memory were mildly impaired.  It was noted 
that the Veteran had quit his job in January 2009, following 
multiple altercations with his supervisor and an episode where 
his supervisor embarrassed him in front of his co-workers.  The 
examiner noted that the Veteran had been having physical problems 
with his ankles due to climbing ladders, which were also a factor 
in his decision to leave his job.  PTSD and alcohol abuse were 
diagnosed and a GAF score of 40 over the past year, was assigned.  
The examiner noted that the Veteran's PTSD symptoms resulted in 
deficiencies in most areas and reduced reliability and 
productivity.  

In an addendum provided in October 2009, the examiner clarified 
that the Veteran's GAF score was based on major impairment in 
areas including: work; judgment thinking and mood, and explained 
that the Veteran's PTSD and alcohol abuse were directly related.  
The examiner reiterated that the factors which led to the 
Veteran's decision to quit work in January 2009 and his inability 
to work thereafter included: difficulty getting along with 
supervisors with multiple verbal altercations; easy anger and 
irritability; panic attacks; and ankle problems.  The examiner 
concluded that the Veteran's PTSD symptoms severely impacted his 
ability to work.  

Analysis

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled.  38 C.F.R. § 4.16 (2010).  A finding of total 
disability is appropriate "when there is present any impairment 
of mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful occupation."  
38 C.F.R. §§ 3.340(a)(1), 4.15 (2010).

A TDIU rating may be assigned where the schedular rating is less 
than total, when it is found that the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of a single service-connected disability ratable at 60 
percent or more, or as a result of two or more disabilities, 
provided at least one disability is ratable at 40 percent or 
more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or more. 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2010).  In 
determining whether the Veteran is entitled to a TDIU rating, 
neither non-service-connected disabilities nor advancing age may 
be considered.  38 C.F.R. § 4.19 (2010).

In Beaty v. Brown, 6 Vet. App. 532, 537 (1994), the Court 
indicated that the Board cannot deny the Veteran's claim for 
total rating based on individual unemployability without 
producing evidence, as distinguished by mere conjecture, that the 
Veteran can perform work.

In a pertinent precedent decision, VA's General Counsel concluded 
that the controlling VA regulations generally provide that 
Veterans who, in light of their individual circumstances, but 
without regard to age, are unable to secure and follow a 
substantially gainful occupation as the result of service- 
connected disability shall be rated totally disabled, without 
regard to whether an average person would be rendered 
unemployable by the circumstances.  Thus, the criteria include a 
subjective versus objective standard.  It was also determined 
that "unemployability" is synonymous with inability to secure and 
follow a substantially gainful occupation.  VAOPGCREC 75-91 (Dec. 
27, 1991).

The Veteran has three service-connected disabilities: (1) PTSD, 
rated as 70 percent disabling; (2) left ankle arthritis, rated as 
10 percent disabling; and (3) left ankle scarring, rated as 10 
percent disabling.  His combined rating has been 80 percent, 
effective from December 2005.  See 38 C.F.R. § 4.25 (2010) 
(combined ratings table).  Since he has an 70 percent rating for 
his PTSD, and a combined rating of 80 percent, the Veteran's 
service-connected disabilities meet the threshold minimum 
requirements for consideration of a TDIU under 38 C.F.R. 
§ 4.16(a), that is, without having to resort to the special 
extra-schedular provisions of § 4.16(b).  See also 38 C.F.R. 
§§ 3.321(b)(1) and Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

As such, the determinative issue is whether he is unable to 
return to the workforce and obtain and maintain substantially 
gainful employment as a consequence of his service-connected 
disabilities - and, in particular, his PTSD.  See 38 C.F.R. § 
3.340 (indicating the circumstances in which occupational 
impairment is considered total and permanent in its scope).  The 
fact that a Veteran is unemployed is not enough.  The question is 
whether his service-connected disorders without regard to his 
nonservice-connected disorders or lack of work skills or 
advancing age made him incapable of performing the acts required 
by employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran left his position as a maintenance engineer in 
January 2009 and has not been employed since that time.  
According to a September 2009 VA examination report, the 
following factors played a role in the Veteran's decision to 
leave his job: multiple altercations with his supervisor and an 
episode where his supervisor embarrassed him in front of his co-
workers; and the physical problems with his ankles due to 
climbing ladders.

Essentially, the medical, lay, and other evidence of record as a 
whole, indicates the Veteran's service-connected PTSD is of such 
severity that it precludes him from engaging in all forms of 
substantially gainful employment, and that the left ankle 
disability is a factor further contributing to the Veteran's 
overall impairment, limiting his physical capabilities.  

With respect to service-connected left ankle disorder, it has 
been documented that this condition has been productive of pain, 
arthritis and limitation of motion and function.  The Veteran has 
credibly reported that pain and limitation of motion/function 
associated with this condition, impacted his ability to perform 
his job duties and was a factor in his decision to leave his job.  
See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
(explaining that the Board is obligated to, and fully justified 
in, weighing the credibility of lay evidence); see also Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) (explaining that a veteran is 
competent to report that on which he or she has personal 
knowledge).

The currently assigned 70 percent evaluation which is in effect 
for PTSD, in and of itself, is reflective of occupational and 
social impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); and an inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic 
Code 9204 (2010).  Many of the aforementioned enumerated criteria 
have been mentioned in clinical records (July 2008 and September 
2009 VA examination reports) as manifestations associated with 
the Veteran's PTSD including: daily depression; poor hygiene, 
persistent delusions, panic attacks, poor impulse control; 
obsessive/ritualistic behavior, and memory impairment.  It has 
also been determined that the Veteran's PTSD symptoms have 
resulted in deficiencies in most areas and reduced reliability 
and productivity.  

Also significant in this case are the GAF scores which have been 
assigned to assess the Veteran's overall level of impairment 
attributable to PTSD.  When evaluated by VA in 2008 while the 
Veteran was still employed, a GAF score of 43 was assigned.  A 
GAF score of 41 to 50 indicates serious symptoms or serious 
impairment in social, occupational, or school functioning.  When 
most recently evaluated by VA in September 2009 following the 
Veteran's decision to leave his job, a GAF score of 40 was 
assigned.  Scores ranging from 31 to 40 reflect some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids friends, neglects 
family, and is unable to work; child frequently beats up other 
children, is defiant at home, and is failing at school).  The GAF 
scores reflect that the level of severity of the Veteran's PTSD 
symptomatology has increased since he left his job in January 
2009, and are indicative of significant industrial impairment.  
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266, 267 (1996).

The Board notes that when evaluated by VA in 2009, co-existing 
diagnoses of PTSD and alcohol abuse were made.  In an addendum 
provided in October 2009, the examiner clarified that the 
Veteran's GAF score was based on major impairment in areas 
including: work; judgment thinking and mood, and explained that 
the Veteran's PTSD and alcohol abuse were directly related.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (if VA cannot 
distinguish by competent medical opinion the extent of symptoms 
that are attributable to service-related causes from those that 
are not, VA effectively must presume that all symptoms in 
question are related to service, i.e., part and parcel of the 
service-connected disability).  See also Howell v. Nicholson, 19 
Vet. App. 535, 540 (2006).  

In the October 2009 addendum, the VA examiner also reiterated 
that the factors which led to the Veteran's decision to quit work 
in January 2009 and his inability to work thereafter included 
difficulty getting along with supervisors with multiple verbal 
altercations; easy anger and irritability; panic attacks; and 
ankle problems and concluded that the Veteran's PTSD symptoms 
severely impacted his ability to work.  Such evidence reflects 
that the service-connected conditions of both PTSD and a left 
ankle disorder have operated in combination, impairing the 
Veteran both mentally and physically, rendering him unemployable, 
as is supported by findings made upon VA examination in 2009. 

The Board could remand this case for an opinion that reconciles 
all of the medical information and opinions on file; however, the 
record as it stands implicates the Veteran's service-connected 
disabilities, specifically PTSD, as the root of his 
unemployability.  In this regard, both the currently assigned 70 
percent evaluation and the GAF scores assigned during the appeal 
period are indicative of occupational impairment with 
deficiencies in most areas.  It is clear that at minimum, service 
connected PTSD is a significant factor which negatively impacts 
the Veteran's employability, by virtue of symptomatology 
including near-continuous depression affecting the ability to 
function independently, impaired impulse control, difficulty in 
adapting to stressful circumstances including work or a worklike 
setting, and an inability to establish and maintain effective 
relationships.  Therefore, the Board concludes that remand is not 
necessary here.  Cf. Mariano v. Principi, 17 Vet. App. 305, 312 
(2003) (noting that, because it is not permissible for VA to 
undertake additional development to obtain evidence against an 
appellant's case, VA must provide an adequate statement of 
reasons or bases for its decision to pursue such development 
where such development could be reasonably construed as obtaining 
additional evidence for that purpose.)

The Board concludes that affording this Veteran the benefit of 
the doubt, entitlement to a total disability rating based on 
individual unemployability is warranted at this time.  The 
evidence of record in this case supports the Veteran's 
contentions that his service-connected PTSD and left ankle 
disorder are of such severity as to preclude his participation 
substantially gainful employment, in light of his education and 
experience.  The limitations caused by PTSD, strongly indicate, 
with consideration of the doctrine of reasonable doubt, that the 
Veteran is incapable of performing the physical and mental acts 
required and the demands of regular and sustained employment.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  
Accordingly, resolving all reasonable doubt in his favor, the 
Board finds that the Veteran's service connected disorders, 
particularly PTSD, are of such severity as to render him unable 
to obtain or maintain substantially gainful employment.  Hence, a 
TDIU is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

ORDER

A total disability evaluation based on individual unemployability 
is granted, subject to the law and regulations governing the 
award of monetary benefits.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


